           Case 2:18-cv-02003-JAD-BNW Document 44
                                               43 Filed 08/03/20
                                                        07/31/20 Page 1 of 2
                                                                           4



 1   FENNEMORE CRAIG, P.C.
     Patrick J. Sheehan (Bar No. 3812)
 2
     300 S. Fourth Street, Suite 1400
 3   Las Vegas, Nevada 89101
     Tel.: (702) 692-8000
 4   Fax: (702) 692-8099
 5   Email: psheehan@fclaw.com
     Attorney for Plaintiff
 6
                                      UNITED STATES DISTRICT COURT
 7
                                                 DISTRICT OF NEVADA
 8
     SC2006, LLC, a domestic limited liability CASE NO.: 2:18-cv-02003-JAD-BNW
 9   company,
10                                 Plaintiffs,
                                                              STIPULATION AND ORDER
11   vs.
12
     ARBOR AGENCY LENDING, LLC, a
13   foreign limited liability company, DOES I-                       ECF No. 43
     V, inclusive, and ROE ENTITIES VI-X,
14   inclusive,
15                                 Defendants.
16
17            Plaintiff SC2006, LLC and Defendant ARBOR AGENCY LENDING, LLC, by
18   and through their respective counsel, hereby stipulate as follows:
19            IT IS HEREBY STIPULATED that the Trial in this matter shall be taken off
20   calendar as well as the calendar call and any other matters.
21            IT IS FURTHER STIPULATED that this matter shall be heard by this Court based
22   on briefs submitted by the parties.
23            IT IS FURTHER STIPULATED that the parties agree that simultaneous Briefs on
24   August 24, 2020 with Reply Briefs being due September 4, 2020.
25            IT IS FURTHER STIPULATED that the parties agree that they can use the
26   depositions and the documents produced in this matter with the intent being that the parties
27   shall use exhibits from an exhibit index prepared by the plaintiff’s counsel with a copy
28   being provided to the Defendant.


     TDAY/16101839.1/045406.0002
                             Case 2:18-cv-02003-JAD-BNW Document 44
                                                                 43 Filed 08/03/20
                                                                          07/31/20 Page 2 of 2
                                                                                             4



                     1            IT IS FURTHER STIPULATED that no objections should be made to any such
                     2   exhibits.
                     3            IT IS FURTHER STIPULATED that the parties further agree that Plaintiff’s
                     4   damages chart wherein it alleges it’s contention of the damages and the exhibits attached
                     5   thereto which was recently sent to Defendant shall be allowed to be attached to Brief and
                     6   considered by the Court although the Defendant reserves the right to make any arguments
                     7   with respect to whether any such damages are awardable.
                     8            IT IS FURTHER STIPULATED that the Court shall review the Briefs and issue
                     9   it’s decision in a format it so desires.
                    10   Dated this 31st day of July, 2020.                Dated this 31st day of July, 2020.
                    11   FENNEMORE CRAIG, P.C.                             SINGER & LARSEN P.C.
                    12   /s/Patrick J. Sheehan, Esq.                       /s/ Michael H. Singer, Esq.
                    13
                         Patrick J. Sheehan, Esq. (Bar No. 3812)           Michael H. Singer, Esq. (Bar No. 1589)
                    14   300 South Fourth Street, 14th Floor               1291 Galleria Drive Suite 230
                         Las Vegas, Nevada 89101                           Henderson, NV 89014
                    15   Attorneys for Plaintiff                           Attorneys for Defendants
                    16                                              ORDER
                    17            IT IS SO ORDERED.
                    18           Dated
                                To      this clarify,
                                    further  ______thedayCourt
                                                          of July, 2020. this stipulation as the parties' express
                                                               construes
                    19   agreement to waive an in-person trial and any requirement for testimony in open court and
                         instead have the case tried on the briefs and the evidence submitted with the briefs. The
                    20   parties waive all objections to that evidence and stipulate to its admissibility. The parties
                                                                                                           _______
                    21   intend that the Court will resolve allUNITED
                                                                disputedSTATES
                                                                         issues of DISTRICT
                                                                                    fact based on the  evidence
                                                                                                COURT JUDGE
                         submitted with the briefs and as informed by the parties' arguments in their briefs; the
                    22   court will then issue findings and conclusions consistent with Rule 52(a)(1) of the Federal
                         Respectfully submitted by:
                    23
                         Rules of Civil Procedure.
                         FENNEMORE CRAIG, P.C.
                    24           If this is not the parties' shared intention or the Court is mistaken about some
                         /s/Patrick
                          aspect of J. Sheehan,
                                     this         Esq.procedure, the parties must notify the Court in writing
                                          stipulated
                    25
                          prior to August 24, 2020.
                    26   Patrick J. Sheehan, Esq. (Bar No. 3812)           _________________________________
                         300 South Fourth Street, 14th Floor               U.S. District Judge Jennifer A. Dorsey
                    27
                         Las Vegas, Nevada 89101                           Dated: August 3, 2020
                    28   Attorneys for Plaintiff
F ENNEM OR E C RAIG
     AT T ORNEY S

     LAS VEG AS
                                                                     -2-
                         TDAY/16101839.1/045406.0002
